DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 and 20 in the reply filed on 04 October 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Esfahani, Reza Alipour Moghadam, et al. "A fuel cell catalyst support based on doped titanium suboxides with enhanced conductivity, durability and fuel cell performance." Journal of Materials Chemistry A 6.30 (2018): 14805-14815 (hereafter referred to as Esfahani-2018).

Regarding claim 1, Esfahani-2018 teaches a fuel cell electrocatalyst support structure (Esfahani-2018, pp. 14805-14814, Figs. 1-11, Tables 1-2) comprising:
a suboxide core comprising an oxygen deficient metal oxide (Esfahani-2018, p. 14806, titanium suboxide) and a dopant (Esfahani-2018, p. 14806),
and an outer shell covering the suboxide core (Esfahani-2018, p. 14807-14808),
the outer shell comprising the dopant in oxide form (Esfahani-2018, Fig. 1),
wherein the dopant of the suboxide core provides for the suboxide core to be conductive (Esfahani-2018, p. 14808, Table 1).

Regarding claim 2, Esfahani-2018 further discloses wherein the suboxide core comprises one of TiO2 (Esfahani-2018, p. 14806, 14808, Fig. 2). 

Regarding claims 3 and 4, Esfahani-2018 also teaches wherein the dopant in oxide form comprises a metal (Esfahani-2018, p. 14807, Mo) or a metalloid (Esfahani-2018, p. 14807, Si).

Regarding claim 5, Esfahani-2018 additionally discloses wherein the dopant in oxide form comprises one or more of silicon (Si) and molybdenum (Mo) (Esfahani-2018, p. 14806, Fig. 1).

Regarding claim 6, Esfahani-2018 further teaches wherein the suboxide core comprises one of TiO2 and the dopant in oxide form comprises one or more of Si (Esfahan-2018, p. 14806-14808, Figs. 1-2)

Regarding claim 8, Esfahani-2018 also discloses wherein the suboxide core comprises Ti3O5 and the dopant in oxide form comprises SiO2 (Esfahani-2018, p. 14807-14808, Fig. 1)

Regarding claims 11 and 12, Esfahani-2018 additionally teaches wherein the support structure has a band gap of 0.31 eV (Esfahani-2018, Table 1, TOMS) which satisfies the limitations wherein the support structure has a band gap that is less than 1 eV and wherein the support structure has a band gap that is in a range of about 0.3 to about 0.5 eV.

Regarding claim 20, Esfahani-2018 also discloses a fuel cell electrocatalyst (Esfahani-2018, pp. 14805-14814, Figs. 1-11, Tables 1-2) comprising:
a support structure including a suboxide core comprising an oxygen deficient metal oxide (Esfahani-2018, p. 14806, titanium suboxide) and a dopant (Esfahani-2018, p. 14806)
and an outer shell covering the suboxide core (Esfahani-2018, p. 14807-14808),
the outer shell comprising the dopant in oxide form Esfahani-2018, Fig. 1),
wherein the dopant of the suboxide core provides for the suboxide core to be conductive (Esfahani-2018, p. 14808, Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esfahani-2018 (see above for full reference) in view of Pan, Chun-Jern, et al. "Tuning/exploiting strong metal-support interaction (SMSI) in heterogeneous catalysis." Journal of the Taiwan Institute of Chemical Engineers 74 (2017): 154-186 (hereafter referred to as Pan-2017).

	Regarding claims 7 and 10, Esfahani-2018 teaches a suboxide core comprising an oxygen deficient metal oxide and the dopant in oxide form comprises one or more of Mo and Si, particularly a suboxide core comprising titanium oxides having good strong metal-support interactions (SMSI) (Esfahani-2018, p. 14810). Esfahani-2018 does not explicitly teach wherein the suboxide core comprises one of Nb2O5 and Ta2O5. 
Pan-2017 discloses suboxide metal oxide supports for catalysts (Pan-2017, sections 1-6, Figs. 1-14, Tables 1-8) including electrocatalysts (Pan-2017, sections 1 and 4.1-4.2) and teaches titanium suboxide (undoped and doped by Mo) having good SMSI as a support (Pan-2017, sections 2.2 and 4.1-4.2). Pan-2017 further discloses using TiO2 and Nb2O5 as reducible supports that exhibit SMSI are the most promising approaches to improve selectivity (Pan-2017, section 4.1) and that it is accepted that the partial reduction of TiO2 gives rise to a TiOx suboxide species (x < 2) (Pan-2017, section 2.2). It would therefore be obvious to one of ordinary skill in the art to modify the fuel cell electrocatalyst support structure of Esfahani-2018 incorporating the teaching of Pan-2017 wherein the suboxide core comprises Nb2O5, and the dopant in oxide form comprises one or more of Mo and Si and wherein the suboxide core comprises Nb2O5 and the dopant in oxide form comprises Si providing good SMSI with the electrocatalyst, improving the stability of the device.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esfahani-2018 (see above for full reference) in view of Munir, Shamsa, Syed Mujtaba Shah, and Hazrat Hussain. "Effect of carrier concentration on the optical band gap of TiO2 nanoparticles." Materials & Design 92 (2016): 64-72 (hereafter referred to as Munir-2016).

	Regarding claim 9, Esfahani-2018 teaches all of the limitations of claim 1 as set forth above including a dopant of the titanium suboxide comprising Mo (Esfahani-2018, p. 14807) reducing the band gap of the titanium suboxide thereby making it more conductive (Esfahani-2018, Table 1). Esfahani-2018 does not explicitly teach wherein he dopant in oxide form comprises Cu and Ni.
	Munir-2016 is concerned with the electrical properties of materials such as TiO2 (Munir-2016, sections 1-4, Figs. 1-11, Table 1) which are art known suboxide catalyst support structure materials, as evidenced by Esfahani-2018 (see claim 1). Munir-2016 also discloses wherein TiO2 doped with Cr, a group VIB metal like Mo, lowers the band gap of TiO2 (Munir-2016, section 4, Figs. 10 and 11C) making it more conductive. Munir-2016 also discloses wherein doping by Ni of TiO2 in oxide form, provides further lowering of the band gap and increased conductivity and that Cu, in oxide form, provides the largest decrease of the band gap (Munir-2016, section 4, Figs. 10, 11A and 11B) and thereby further increasing the conductivity of the TiO2 material. Munir-2016 additionally teaches that Cu ions replace Ti ions in TiO2 while Ni ions occupy only interstitial sites of TiO2 (Munir-2016, section 3.3), thereby providing different yet cooperative mechanisms for lowering the band gap and increasing the conductivity of TiO2 material. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Munir-2016 in the fuel cell electrocatalyst support structure of Esfahani-2018 wherein the dopant in oxide form comprises Cu and Ni thereby reducing the band gap and increasing the conductivity of the TiO2 suboxide support material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishihara, Akimitsu, et al. "Progress in non-precious metal oxide-based cathode for polymer electrolyte fuel cells." Electrochimica Acta 55.27 (2010): 8005-8012 (discloses TiO2, Nb2O5 and Ta2O5 as support materials),
Raguram, T., and K. S. Rajni. "Synthesis and analysing the structural, optical, morphological, photocatalytic and magnetic properties of TiO2 and doped (Ni and Cu) TiO2 nanoparticles by sol–gel technique." Applied Physics A 125.5 (2019): 1-11 (discloses TiO2 doped with Cu and Ni, decreasing the band gap).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728